UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6297


GARY B. WILLIAMS,

                Petitioner – Appellant,

          v.

RICHMOND CIRCUIT COURT,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:12-cv-00055-HEH)


Submitted:   June 13, 2013                  Decided:   June 17, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary B. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gary      Buterra    Williams   appeals   the   district   court’s

order remanding his state prosecution to state court.                We have

reviewed the record and find no reversible error.             Accordingly,

we   affirm   for    the   reasons   stated    by   the   district    court.

Williams v. Richmond Circuit Court, No. 3:12-cv-00055-HEH (E.D.

Va. Apr. 30, 2013).           We also deny Williams’ motion to vacate

this court’s previous order granting Williams leave to proceed

on appeal without the prepayment of fees.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid in the decisional process.

                                                                     AFFIRMED




                                      2